PER CURIAM.
Appellant seeks review of an order that denied his motion for jail time credit. The trial court failed to attach to its order portions of the record that conclusively refute appellant’s allegations. Accordingly, we reverse the trial court’s order and remand for further proceedings. If the trial court should summarily deny the motion again, it shall attach such portions of the record which conclusively refute appellant’s allegations. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain appellate review.
RYDER, A.C.J., and DANAHY and FRANK, JJ., concur.